 330 NLRB No. 721NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Madison Center, Genesis Eldercare, Inc. and Com-munication Workers of America, Local 1040,AFLŒCIO. Case 22ŒCAŒ23580January 13, 2000DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on September 27, 1999, andan amended charge filed October 20, 1999, the GeneralCounsel of the National Labor Relations Board issued a
complaint on October 26, 1999, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union™s re-quest to bargain and to furnish information following theUnion™s certification in Case 22ŒRCŒ11729.  (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer admittingin part and denying in part the allegations in the com-plaint and asserting certain affirmative defenses.On November 22, 1999, the General Counsel filed aMotion for Summary Judgment.  On November 24,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer, the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validityof the certification on the basis that it includes persons
who are supervisors within the meaning of the Act and
because alleged supervisors engaged in objectionable
conduct.  The Respondent also alleges that it was denied
a fair hearing prior to the Region™s Direction of Election,
and that the Regional Director™s manner of deciding
voter eligibility denied the Respondent administrative
due process.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no factual issues warrantinga hearing with respect to the Union™s request to bargainand for information.  The Respondent admits that by let-ters dated September 2 and September 15, 1999, theUnion requested that the Respondent bargain collectivelywith the Union, and that by letter dated September 2,1999, the Union requested that the Respondent furnish
the following information: a current list of all employees
in the bargaining unit, showing clear and legible names,
hourly rate of pay, hire date, shift, regular schedule hours
per week, whether they are full-time or part-time, the
current enrollment status of each unit employee™s par-ticipation in benefit programs, i.e., health insurance,401k, dental, etc., and whether the employee is enrolled
as an individual, husband-wife, parentŒchild, family, etc.
The Respondent™s answer admits that it refused to pro-vide this information, but denies that the informationrequested is relevant and necessary for the Union™s roleas the exclusive bargaining representative of the unit
employees.  It is well established, however, that infor-mation concerning the terms and conditions of employ-ment of unit employees is presumptively relevant andmust be furnished on request.  See, e.g., Masonic Hall,261 NLRB 436, 437 (1982); and Mobay Chemical Corp.,233 NLRB 109, 110 (1977).  The Respondent has notattempted to rebut the relevance of the information re-quested by the Union.Accordingly, we grant the Motion for Summary Judg-ment and will order the Respondent to recognize andbargain with the Union and to furnish it the information
requested.1On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONThe Respondent, a corporation with an office and aplace of business in Matawan, New Jersey, has been en-gaged in the operation of a nursing home providing resi-dence and patient care.  During the 12-month period pre-ceding the issuance of the complaint, the Respondent, inconducting its business operations, derived gross reve-nues in excess of $100,000, and purchased goods valuedin excess of $5000 which were received by the Respon-dent at its Matawan, New Jersey facility directly frompoints outside the State of New Jersey.                                                       1 Member Hurtgen dissented from the Board™s denial of the Respon-dent™s request for review of the Regional Director™s Decision and Di-rection of Election.  He also dissented from the Board™s denial of theRespondent™s request for review of the Regional Director™s Supple-mental Decision overruling the Respondent™s Objections to the electionand certifying the Union as the exclusive bargaining representative of
the unit employees.  He adheres to both views.  However, he agrees thatthe Respondent has not raised any new matters that are properly litiga-ble in this unfair labor practice case.  See Pittsburgh Plate Glass v.NLRB, 313 U.S. 144, 162 (1941).  In light of this, and for institutionalreasons, he agrees with the decision to grant the General Counsel™sMotion for Summary Judgment. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held June 18, 1999, the Unionwas certified on July 9, 1999, as the exclusive collective-bargaining representative of the employees in the fol-lowing appropriate unit:All full-time and regular part-time registered nursesemployed by Respondent at its Matawan, New Jerseyfacility, excluding director of nursing, assistant directorof nursing, clinical coordinators, MDS coordinators,clinical reimbursement coordinators, nurse supervisors,
managers, administrators, confidential employees, of-fice clerical employees, guards and supervisors as de-fined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince September 2, 1999, the Union has requested theRespondent to bargain and to furnish information, and,since September 2, 1999, the Respondent has refused.
We find that this refusal constitutes an unlawful refusal
to bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSION OF LAWBy refusing on and after September 2, 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit and to
furnish the Union requested information, the Respondent
has engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if an
understanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Madison Center, Genesis Eldercare, Inc.,Matawan, New Jersey, its officers, agents, successors,and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Communication Workersof America, Local 1040, AFL-CIO, as the exclusive bar-gaining representative of the employees in the bargainingunit, and refusing to furnish the Union information that is
relevant and necessary to its role as the exclusive bar-gaining representative of the unit employees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time registered nursesemployed by Respondent at its Matawan, New Jerseyfacility, excluding director of nursing, assistant directorof nursing, clinical coordinators, MDS coordinators,
clinical reimbursement coordinators, nurse supervisors,
managers, administrators, confidential employees, of-fice clerical employees, guards and supervisors as de-fined in the Act.(b) Furnish the Union the information it requested onSeptember 2, 1999.(c)  Within 14 days after service by the Region, post atits facility in Matawan, New Jersey, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region22 after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ MADISON CENTER3tice to all current employees and former employees em-ployed by the Respondent at any time since September 2,1999.(c)Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsi-ble official on a form provided by the Region attesting tothe steps that the Respondent has taken to comply.
   Dated, Washington, D.C.  January 13, 2000Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with CommunicationWorkers of America, Local 1040, AFLŒCIO as the ex-clusive representative of the employees in the bargainingunit, and WE WILL NOT refuse to furnish the Union infor-mation that is relevant and necessary to its role as theexclusive bargaining representative of the unit employ-ees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time registered nursesemployed by us at our Matawan, New Jersey facility,excluding director of nursing, assistant director ofnursing, clinical coordinators, MDS coordinators, clini-cal reimbursement coordinators, nurse supervisors,managers, administrators, confidential employees, of-fice clerical employees, guards and supervisors as de-fined in the Act.WE WILL furnish the Union the information it requestedon September 2, 1999.MADISON CENTER, GENESIS ELDERCARE, INC.